Earl Warren: Number 342, Blazey Czaplicki versus the Vessel Steamship Hoegh Silvercloud. Mr. Chazen.
Bernard Chazen: Mr. Chief Justice, Honorable Justices of the Court. I represent the libelant, who is the petitioner, on this appeal. The case involves an application of he assignment provisions of the Longshoremen and Harbor Workers' Compensation Act. I would like to briefly discuss the factual background first, and then come to the legal argument which turns on a rather narrow issue, I think. The facts in the case are these. The libelant and the petitioner here is a longshoreman who was employed by the Northern Dock Company on September 6, 1945. While working on a vessel in Hoboken, New Jersey, the SS Hoegh Silvercloud, he was injured. This vessel was owned by the respondent Oivind Lorentzen, the Director of Shipping of Norway and apparently was leased, at least we have alleged that it was operated, managed and controlled by Kerr, the Kerr Steamship Company. And they've never filed an answer that has not been denied. Now, on this vessel, there was some contracting work which was done and it was done by a concern known as the Hamilton Marine Contracting Company. They also are respondents in this case. The accident happened briefly in this (Inaudible). Mr. Czaplicki, while going on the vessel, stepped on some steps which had been assembled by carpenters near a catwalk. These steps were not secured and gave way. As a result, he fell, he was injured and he went home that day. He was treated by a doctor supplied by the compensation carrier, the Travelers Insurance Company. Now after that, the time sequence becomes important because I think it indicates the point which I feel is most important here. The employer made a report pursuant to the procedure in the Act on, it was dated September 6, the date of the accident. And in that report, substantially, everything which we have said was reported as to the manner in which this injury happened. On September 17th, about 11 days later, a notice was sent to the Deputy Commissioner that this claim was going to be controverted by the employer. Now, this notice appears at 71 of the record. And I'd like to call the Court's attention to the fact that on the notice, there are several specific grounds listed why the claim would be controverted, the cause of relationship, wages, various points that are typically the basis of controverting a claim of this type. None of this was checked. And under other reasons, the -- the Travelers Insurance Company or rather the only reason the Travelers Insurance Company stated was under a clause stated, called other reasons. And the reason they gave was that the injured is undecided whether or not to sue a third party. So that the specific purpose of controverting this claim, 11 days after it happened and while the man was still under treatment was for the purpose of forcing him at that point to elect to take compensation or to give up his right and give up his right against any possible third party who would be responsible. Now, an affidavit has been filed in the course of one of the motions by the libelant. And he stated that it went to the Commission, he asked for help. He didn't understand what he was told. He was told that he would have to sign some papers if he wanted to get compensation and further medical treatment. He did. What he did sign was a claim petition, the claim petition then enabled the Deputy Commissioner to issue an order, a formal order called an award. Now, in that connection it appears in the record from the Travelers Insurance Company that this claimant was 60 years of age, that he was Polish and he spoke broken English. And he got payment at the rate of $22.50 a week which is less than the maximum which indicates I think what his economic status was at that time.
Speaker: Did he have a lawyer at this stage?
Bernard Chazen: He did not have a lawyer. There is a statement in the memorandum by the Deputy Director that he stated he did not want a lawyer. I think in fairness, I should bring that out. However, he did not have a lawyer and I believe that in many of these cases, that's true before the Commission because the fees which are given for lawyers is not such that lawyers, as a general rule, are eager to take this type of business. So that he didn't have a lawyer at that time and whatever advice he got, he got from the claims examiner who was handling this matter for him. Now, an award was entered or what was catch and then award and it said in effect that the man was totally disabled up to the time of the award. The award was dated September 28th and that he would get payment for total disability up to that time and that payment would continue. Now, that briefly, I think, states the facts as they concern the award that was entered and the procedure that was followed. Now, the first point that I would like to go into legally, is the question of whether or not the fact that there was this award without going into its character as making it effective as an assignment. If there was an award, is the man powerless now to take any action to help himself as against the third party? Does, this award operate as an assignment of all cause of action under all circumstances so as to prevent him from using -- by use of any procedure from asserting a remedy against the third party responsible for his injury? Now, one other fact is important and it is not disputed. And that is that the Hamilton Marine Contracting Company was subsequently discovered to insure for liability, to be insured for liability by the same Travelers Insurance Company that was the compensation carrier paid the award and took unto itself the cause of action. Now, there's nothing in this record, there is no statement by them that they ever advised the man, at anytime, that they had an inconsistent position. That they forced the man by the procedure, which they followed to take an award. There is some statement by the Deputy Commissioner and by the claims examiner that the effect of the taking an award was explained to him. If it was explained to him and if he did understand which he denies, the effect of it was merely to give the employer the right to proceed against the third party, to use his discretion as to whether he would compromise or institute suit and if he was successful in obtaining an amount of money in excess of the money which would be paid on the comp, Mr. Czaplicki would be entitled to it. He would get a benefit. Certainly, there is nothing in the record which indicates that because the Travelers Insurance Company here, represented the contractor that it certainly would not dream or certainly it would be foolish if it dreamed of instituting suit when it would have to pay the eventual bill if the litigation was successful. Now, this Court recently had this very problem suggested to it. In connection with the case of Ryan Stevedoring versus Pan-Atlantic Steamship Corporation. And in that case, the Court held that under certain circumstances, a shipowner could claim indemnity from the longshoreman's employer. And Mr. Justice Black, in speaking in the dissent, pointed out the great problem which is created by this decision because it puts the employer in an inconsistent position. It puts the employer in the position where if he decides to pursue the third party responsible, he may very well find himself in the position where he will have to pay the whole bill. And rather that invite that danger, it would be easier for him to force an award to take the cause of action and to kill it. In the course of Mr. Justice Black's opinion, he states that it was suggested to the -- to the Court that the courts would protect employees under the circumstances which he discussed in the dissenting opinion. Now, the problem there is similar to the problem here. Only here, the problem is much more aggravated and clear. Here it isn't the possibility the Travelers might wind up paying the full tariff. Here Travelers from the very beginning must have known that any successful suit against the third party would wind up with Travelers paying the bill. I might call to the Court's attention that in view of the fact that it seems to be the carpenters who failed to secure a catwalk or a stairway, that even if the shipowner were responsible under unseaworthiness, there certainly would be a -- a good claim by the shipowner over as against Hamilton Marine. Now, the court below, if I may, I want to revert now, to the history of this litigation. The libelant instituted suit against the vessel, against Hamilton Marine, against the owner of the vessel and against the manager of the vessel, the managing agent or the lessee. The -- one of the respondents moved before Judge Sugarman on exceptions to have the libel dismissed as to wit, on the ground that there had been an effective award under the provisions of the Longshoremen and Harbor Workers' Compensation Act. And that this effective award made the libelant an improper party to bring suit. They also raised the question of whether or not, the libelant was guilty of laches. So that there were two grounds before Judge Sugarman on that motion or exception. Judge Sugarman said, “I find that there was an effective assignment. Therefore, it is dismissed because the libelant has no right to sue.” He specifically stated, “I do not go into the question of laches.” The libelant then made a motion for relief on several grounds. One of the grounds of relief or request for relief was that Travelers Insurance Company be impleaded and that they be forced to be named as a party by the Court. Another ground was that the defense be struck as to Hamilton Marine at any rate because of the inconsistent position of Travelers. This came up before Judge Goddard. Judge Goddard stated, that in the absence of fraud, actual fraud, he could not strike the defense and denied the motion to implead Travelers or to strike the defense. The case then came on for hearing as to the parties, remaining parties. They came on before Judge Ryan. And Judge Ryan, in view of what had happened before, had a hearing solely on the question of this defense. And he stated that in view of the decision of his -- decisions of his brother judges, the law in this case had been settled and he dismissed the libel. No judge at the trial level went into the question of laches. We then appealed to the Circuit Court. And in the Circuit Court, the decision was that while we had some ground for seeking to have a reassignment or ask the Court for relief from this assignment. That we were guilty of laches. So that the Circuit Court of Appeals without any further hearing, without any further evidence and without the issue having been passed upon at the trial court level, decided the case on the issue of laches. Now, our reasons for saying that we are entitled or we should get relief from the Court are basically these. First of all, we are dealing with a very liberal branch of the law. Admiralty applies equitable principles. Admiralty applies broad equity. I have cited some cases to that effect. I don't think that anybody disputes it. Secondly, the Longshoremen and Harbor-Workers' Compensation Act, as a matter of construction, is to be liberally construed in favor of the injured workmen. Any result of that Act, any construction of the Act, which is harsh, which is incongruus, which shocks the Court is not to be followed. It's to be given a liberal construction in favor of the injured workmen. Now, there's nothing in this Act which compels the conclusion that in a situation such as this one, the injured workmen cannot have proper protection from the Court. Now, let us analyze the Act as an overall unit and see what the Act does. The Act says, first of all, the injured workman is entitled to compensation. He's entitled to medical treatment. It says specifically in one section that even without an award it is the obligation of the employer or his insurer to immediately, promptly give what the man is entitled to under the Act. Secondly, the access, if the man wants to he can file a notice of election. He can elect to sue. Now, does that mean that he has an election in the final sense, in the sense that he takes one or the other? The Act doesn't say that. The Act says that when he filed a notice of election to sue, all that he is doing is setting up the priority of this claims because if he sues a third party and he loses, he can come back in compensation regardless of any statute of limitations. He can come back in compensation and he can demand everything that he would -- have been entitled to under the Compensation Act. The same thing is true if in the third party action he gets an award, which is substantially less than the benefits he would be entitled to under the Compensation Act. So that the Act does not require a sacrifice of the man's cause of action against the third party. All that the Act does is provide that he elect as to a priority under certain circumstances. Now, the Act also provides that if the employer has the cause of action and he sues a third party, he is only entitled to the -- his compensation win, so to speak. And the balance is supposed to go to the injured employee. By construction, in addition, if there has been no award, and the employer has paid certain benefits informally as many of them do, the -- the courts have recognized that the employer has a lien against any recovery which the Longshoreman may have regardless of whether or not, there was any award made in the case. Now if this is all that the Act intends, if this is the arrangement, the scheme of the Act there certainly is nothing inconsistent in the Court in this type of the situation from bringing in all the parties and protecting the parties according to their interest. Certainly, the employer will get back whatever money he has laid out. Certainly, he is not damaged in anyway. And certainly, the injured employee is given the benefit of his third party cause of action. I do not think that Congress could have intended to permit or to give the insurance companies, in this type of the situation, a cheap way to buy themselves out of third party litigation. That's what this amounts to. Now, in my position --
Earl Warren: Suppose in this case, the employer had sued on behalf of his -- on behalf of his employee and he had obtained a judgment greater than his protection under this insurance policy. He would have had to pay them, wouldn't he, the difference.
Bernard Chazen: The employer himself --
Earl Warren: Put it -- put it this way. Suppose he was carrying a policy for $10,000 protection --
Bernard Chazen: Yes.
Earl Warren: -- and he sued on behalf of this employee and there was a judgment for $20,000. He would be liable for that other ten, wouldn't he?
Bernard Chazen: Well, only if the employer himself indemnified the third party. In this particular case, if we're talking about Travelers, Travelers would be liable if they carry the full coverage on the third party responsible.
Earl Warren: Yes, I got -- I got your point. Yes. Carry on.
Bernard Chazen: So that obviously, they have a basically inconsistent position. Now, one of the points I think that's going to be raised here, and I might as well meet it now, is that the Act gives to the insurance company the right to compromise, to do what they want with this cause of action which they have. And I say that as long as they act in good faith that is, so. And I think that Congress presumed that they would act in good faith, normally, because they would have an interest to do so. And Congress didn't want to have a lot of questions raised about whether they exercised their discretion properly when they settled the claim. But where you get a situation such as this, where from the very beginning the -- the insurance company has a position antagonistic to the employee, then using the general broad equity power of the Court, the Court should intervene to protect the interest of the employee and the legitimate interest of the insurance company. Now, --
Speaker: You -- if you brought an action now against the insurance company for breach of trust, that their statute of limitations is run on it?
Bernard Chazen: I don't believe it would. The -- the New York statute of limitation (Voice Overlap) --
Speaker: I wouldn't have thought it would but I was just wondering.
Bernard Chazen: I -- I don't believe, so. I believe that the New York statute limitations has equitable actions would govern and I believe that is a -- well, that's a 10 --
Speaker: Ten-year statute.
Bernard Chazen: -- 10-year statute that might have run. As this was in 1945, it would depend on the date of the breach of trust.
Felix Frankfurter: Why did the Government -- why did the Government put it -- why would the Government (Inaudible)
Bernard Chazen: Well, the -- the remark -- the question was directed to a separate suit for breach of trust, which will not be an admiralty proceeding. That would be an equitable proceeding, Your Honor.
Harold Burton: Can you get it down the (Inaudible)
Bernard Chazen: We would have to go in on diversity. We would have to sue in a straight equitable action as I see it, although, possibly, this might be considered maritime in character because of the background. But I'm not prepared to -- to get into that argument. I haven't -- I'm not fully familiar with the law on it. Now, Judge Hand has stated --
Felix Frankfurter: What made the difference in -- in this thing? That's the problem I come to discover.
Bernard Chazen: Well, it --
Felix Frankfurter: Judge (Inaudible) managed and he brought that of (Inaudible) now did he draw on that because and go to the statutes could but he thought they'd control or because he used them as analogy for governing the statute. This city was amenable to see, wasn't it?
Bernard Chazen: Yes, Your Honor, there's no question.
Felix Frankfurter: Was that --
Bernard Chazen: Insofar as -- as this is concerned and I think I see now what Your Honor is talking about. In the Second Circuit, and I think some of the other Circuits have -- have followed it, they have developed a very strong rule concerning analogous statutes of limitations. And sometimes you get rather involved by looking to New Jersey and then referring back to New York, you'll get into the complex of --
Felix Frankfurter: There's no such problem here (Inaudible)
Bernard Chazen: Well, there -- there is -- there is no problem at this point we say, because we have never fully litigated that issue.
Felix Frankfurter: No, I understand that. But I'm reason from Judge Frank's point of view.
Bernard Chazen: And there was no such --
Felix Frankfurter: You can say that Mr. Chazen, because whichever, whether -- whether it's a judge in New York or New York would come back to judge you. It's taken care of.
Bernard Chazen: Well, except --
Felix Frankfurter: Is that right?
Bernard Chazen: -- in -- well, except that we have this situation, Your Honor. That insofar as we are asking for equitable relief in this case, then I think the New York equity statute of limitations or the way it has been construed which would be their longest statute of limitations would be 10 years.
Felix Frankfurter: Not -- not if -- if the right to enforce this a derivative of the right.
Bernard Chazen: I -- I --
Felix Frankfurter: You've got a federal law. And if this is a right that you derive from as I gather you do (Inaudible)
Bernard Chazen: Yes.
Felix Frankfurter: That that rule is in the Federal Act and the New York statute is not controlled.
Bernard Chazen: Well, then Your Honor, I -- I don't know what statute would controlling here.
Felix Frankfurter: The one that the federal court of equity the statute for itself is consonant with equity.
Bernard Chazen: I -- I (Inaudible) Now, to come back just once more to this point of the assignee and the trust relationship, Judge Learned Hand has said in -- in one opinion that the insurance company, when they get this cause of action, become an assignee. And at page 17 of my brief, and I think this is important from my view from my argument, I quote from Judge Learned Hand's opinion. And in the italicized portion of his opinion, he says, "the assignee holds it for the benefit of the employee so far as it is not necessary for his own recoupment. The assignee is in effect a trustee, and, although it is true that the statute gives him power to compromise the whole claim, he must not, in doing so, entirely disregard the employee's interest." Now, in the opinion of Judge Frank, in the Circuit Court in this case, Judge Frank quoted from Judge Learned Hand's opinion and said, "The contention may be said to have particular course where as in the instant case, the assignee is not in the ordinary position of adverse interest to the third party but is an insurer who has a common interest with the third party because he has also insured that party. So that based on that language by these two judges, we feel that a trustee relationship is created here. And that because of that trustee relationship and because of the equitable -- equitable approach of this Court, that the District Court should have impleaded Travelers or should have worked out some procedure whereby the interest of all the third parties would have been protected and none would have been harmed.
Hugo L. Black: You can't rely on Judge Frank's statement now, as being (Inaudible)
Bernard Chazen: No, I -- I think that both Judge Frank's statement and Judge Learned Hand's statements are dicta --
Hugo L. Black: So, they were made also before the Ryan case. You -- you're reading and saying that there's no adverse interest between them as I understood you to read Judge Frank.
Bernard Chazen: Well, no. Judge Frank said there was an adverse --
Hugo L. Black: And would you -- would you read from what you read from the statement a moment ago?(Voice Overlap) --
Bernard Chazen: The -- the contention of the trustee relationship is that this contention may be said to have particular force where as in the instant case, the assignee is not in the ordinary position of adverse interest to the third party, but is an insurer who has a common interest with the third party.
Hugo L. Black: Do they -- do they have a common interest now, since Ryan?
Bernard Chazen: Oh, yes. Well, let me say this. That the reason they have an adverse interest is different than the reason in the Ryan case. That reason that the -- the insurer has an adverse interest here is because he is the liability insurer for the third party.
Hugo L. Black: Yes. I understood your reading there from the statement of a general principle under the Admiral -- under the Longshoremen's Act.
Earl Warren: We'll recess now, Mr. --
Bernard Chazen: Thank you.